       Case: 4:19-cv-01169-SL Doc #: 32 Filed: 09/17/20 1 of 3. PageID #: 772




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

 TONY FISHER, aka KELLIE                       )      CASE NO.: 4:19CV1169
 REHANNA,                                      )
                                               )      JUDGE SARA LIOI
                 Plaintiff,                    )
                                               )
            v.                                 )
                                               )      DEFENDANTS’ MOTION FOR
 FEDERAL BUREAU OF PRISONS,                    )      EXTENSION OF TIME
 et al,                                        )
 Defendants.


       Pursuant to Federal Rule of Civil Procedure 6(b)(1)(A), Defendants Federal Bureau of

Prisons and Federal Correctional Institution-Elkton, respectfully request that this Court grant

Defendants a 21-day extension of time, until October 8, 2020, within which to file their answer

in this case. Defendants’ answer currently is due on September 17, 2020. Good cause exists for

the requested extension of time.

       Defendants seek this extension because additional time is necessary for counsel to obtain

information from and coordinate with the client agency in order to respond appropriately to the

Complaint. Attorneys at Main Justice recently assumed responsibility for personally handling

this lawsuit, and additional time is needed for substitution of counsel and for counsel to get up to

speed on the case. In addition, as the Court recognized in its order granting in part and denying

in part Defendants’ motion to dismiss, “[e]ven though Fisher’s complaint, with exhibits is over

400 pages in length, the precise nature of Fisher’s claims and requested relief is unclear.” ECF

No. 31 at 4. Additional time is necessary to parse the allegations in Plaintiff’s Complaint,

including determining which allegations are still operative in light of the Court’s dismissal order.
       Case: 4:19-cv-01169-SL Doc #: 32 Filed: 09/17/20 2 of 3. PageID #: 773




This is Defendants’ first motion for extension of time to file its answer, and is not interposed for

purposes of delay.

          Due to the timing of this motion, Defendants’ counsel has not had the opportunity to

contact Plaintiff, who is a pro se inmate. Defendants apologize for this oversight and, going

forward, Defendants’ counsel will make every effort to ensure that conferral between the parties

occurs.

          For all of the foregoing reasons, Defendants respectfully requests that this Court grant an

extension of time through and including October 8, 2020, within which to file their answer.




                                                Respectfully submitted,

                                                JUSTIN E. HERDMAN
                                                United States Attorney
                                                Northern District of Ohio


                                        By:     s/Marlon A. Primes
                                                MARLON A. PRIMES (#0043982)
                                                Assistant U.S. Attorney
                                                United States Court House
                                                801 West Superior Avenue, Suite 400
                                                Cleveland, Ohio 44113-1852
                                                (216) 622-3684
                                                (216) 522-4982 - Facsimile
                                                Marlon.Primes@usdoj.go
      Case: 4:19-cv-01169-SL Doc #: 32 Filed: 09/17/20 3 of 3. PageID #: 774




                                   CERTIFICATE OF SERVICE

       I hereby certify that an original and one copy of the foregoing Defendant’s Motion for

Extension of time was served by regular U.S. Mail, and one copy via e-mail, on this 17th day of

September, 2020 upon:


Tony Fisher aka Kellie Rehanna
PRO SE
#70313-061
FCI Elkton
Federal Correctional Institution
P.O. Box 10
Lisbon, OH 44432
USA

                                            s/Marlon A. Primes
                                            MARLON A. PRIMES (#0043982)
                                            Assistant U.S. Attorney
